856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alan Wayne GENTRY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5410.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CARL B. RUBIN, Chief District Judge.*

ORDER

2
The petitioner moves for pauper status on appeal from the district court's order denying his motion to vacate.  28 U.S.C. Sec. 2255.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In the federal district court in Nashville, Tennessee, petitioner Gentry pled guilty to a charge of armed bank robbery and received a ten year sentence.  His motion to vacate raises issues concerning the Interstate Agreement on Detainers, the ineffective assistance of counsel, and the presentence report.  The government filed a response to the motion, and the district court dismissed the motion as frivolous.


4
Upon consideration, we hold that all of Gentry's issues are without merit.  A guilty plea waives all rights under the Interstate Agreement on Detainers, and IAD issues are not cognizable under 28 U.S.C. Sec. 2255.   Kowalak v. United States, 645 F.2d 534, 537 (6th Cir.1981), on remand, 534 F.Supp. 186 (E.D.Mich.1982), aff'd without opinion, 714 F.2d 143 (1983);  Mars v. United States, 615 F.2d 704, 707 (6th Cir.), cert. denied, 449 U.S. 849 (1980).  Counsel's performance was not deficient and did not prejudice Gentry's defense.   Strickland v. Washington, 466 U.S. 668, 687 (1984).  Finally, Gentry did not bring the alleged factual inaccuracies in the presentence report to the attention of the district court during the sentencing hearing.   United States v. Fry, 831 F.2d 664, 667-68 (6th Cir.1987).


5
Accordingly, the motion for pauper status is granted.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Carl B. Rubin, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation